Exhibit 99.1 Burlington Stores, Inc. Announces Third Quarter and First Nine Months Fiscal 2016 Results Raises Fiscal Year 2016 Outlook For the Fiscal 2016 Third Quarter vs. the Fiscal 2015 Third Quarter: • On a GAAP basis, net sales rose 9.1%, net income increased 114% and diluted net income per share more than doubled to $0.45 • On a Non-GAAP basis, o Comparable store sales increased 3.7% o Adjusted Net Income per Share more than doubled to $0.51 o Adjusted EBITDA increased 33% to $109.6 million o Comparable store inventory decreased 8% and turnover improved 12% BURLINGTON, New Jersey; November 22, 2016 — Burlington Stores, Inc. (NYSE: BURL), a nationally recognized off-price retailer of high-quality, branded apparel at everyday low prices, today announced its results for the third quarter and nine months ended October 29, 2016. Tom Kingsbury, Chief Executive Officer stated, “We are very pleased with our third quarter results, which exceeded our sales and earnings guidance, continuing our strong momentum from the first half of the year. Our ability to execute our off-price model by delivering fresh product, compelling value, and sought after brands continues to serve us well. In the quarter, we delivered our 15th consecutive quarter of positive comparable store sales. I would like to thank all of our associates for their contributions to our third quarter and year to date results.” Fiscal 2016 Third Quarter Operating Results (for the 13 week period ended October 29, 2016 compared with the 13 week period ended October 31, 2015): o Net sales increased 9.1%, or $111.7 million, to $1,342.6 million.This growth was driven by a 3.7% increase in comparable store sales and $69.8 million in sales from new and non-comparable stores. The Company’s 3.7% comparable store sales increase follows a 2.8% increase in the third quarter of Fiscal 2015. o Gross margin expanded by 140 basis points to 41.2% driven by strong merchandise margins.This more than offset a 20 basis point increase in product sourcing costs, which are included in selling, general and administrative expenses (SG&A). o SG&A, less product sourcing costs, as a percentage of net sales was 28.5%, representing approximately 40 basis points of improvement compared with last year.This improvement was driven by greater leverage in advertising, store occupancy and store payroll expense, partially offset by an increase in incentive compensation. o The effective tax rate was 35.0% compared with 37.7% last year, primarily related to a decrease in state tax rate and an increase in federal hiring credits. o Net income increased 114.4% to $32.4 million, or $0.45 per diluted share. 1 o Adjusted Net Income increased 90.5% to $36.3 million, or $0.51 per diluted share vs. $0.25 per diluted share last year. o Fully diluted shares outstanding were 71.6 million compared with 75.4 million last year, primarily driven by the repurchase of 3.8 million shares since the end of the Fiscal 2015 third quarter. o Adjusted EBITDA increased 32.7%, or $27.0 million, to $109.6 million. Sales growth, SG&A leverage and gross margin expansion led to a 150 basis point expansion in Adjusted EBITDA as a percentage of net sales.
